                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                              CLARKSBURG

THOMAS EUGENE GARDNER, JR.,

            Petitioner,


v.                                         Civil Action No. 1:17-cv-115
                                                  (Judge Kleeh)

DAVID BALLARD, Warden,

            Respondent.


 ORDER REJECTING THE AMENDED REPORT AND RECOMMENDATION [DKT. NO.
   63], OVERRULING PETITIONER’S OBJECTIONS [DKT. NOS. 57, 66],
    DENYING AS MOOT MOTION FOR SUMMARY JUDGMENT [DKT. NO. 27],
   DENYING AS MOOT MOTION FOR EXTENSION OF TIME [DKT. NO. 65],
     DENYING AND DISMISSING § 2254 PETITION [DKT. NO. 1], AND
                STRIKING MATTER FROM ACTIVE DOCKET


             I.      Introduction and Procedural Background

     Pending before the Court is United States Magistrate Judge

James P. Mazzone’s Amended Report and Recommendation (“R&R”) [Dkt.

No. 63] concerning the Petition Under 28 U.S.C. § 2254 for Writ of

Habeas Corpus by a Person in State Custody filed by pro se

Petitioner    Thomas    Eugene      Gardner,   Jr.   (“Petitioner”).      The

petition for habeas corpus relief under 28 U.S.C. § 2254 was filed

on June 28, 2017 [Dkt. No. 1].              While Petitioner asserted six

grounds for relief in his petition, Magistrate Judge Mazzone

correctly    found     that   the    six   articulated   grounds   can   more

accurately be addressed as four: (1) that his plea was involuntary;
(2) that W. Va. Code § 61-8A-2 is unconstitutionally vague; (3)

that he received ineffective assistance of counsel; and (4) the

West Virginia recidivist statute is unconstitutional 1 [Dkt. No. 63

at 10].

       Respondent filed a Motion for Summary Judgment on May 15,

2018   [Dkt.   No.   27],   together       with   forty-seven   accompanying

exhibits from the state court proceedings [Dkt. Nos. 27-1 through

27-47].    Petitioner was issued a notice pursuant to Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975) on May 21, 2018, advising

him of his right and obligation to respond to the motion [Dkt. No.

31]. Petitioner received the Roseboro notice on May 23, 2018 [Dkt.

No. 32] but did not file a response to Respondent’s Motion for

Summary Judgment.

       On August 24, 2018, United States Magistrate Judge James E.

Seibert issued a R&R 2 [Dkt. No. 33]. Petitioner sought and received


1 On January 19, 2011, in the Circuit Court of Marion County, West Virginia,
Petitioner entered a guilty plea to a single count Indictment for Distribution
and Display to a Minor of Obscene Matter, in violation of West Virginia Code §
61-8A-2(a) [Dkt. Nos. 27-1 and 27-2].      An Information was filed against
Petitioner charging him as a recidivist under West Virginia Code § 61-11-18,
and a recidivist hearing was held on March 16, 2011 [Dkt. No. 27-5]. At the
recidivist hearing, Petitioner admitted to prior convictions for: 1) statutory
rape in the Court of Common Pleas of Fayette County, Pennsylvania on July 10,
1984; (2) kidnapping in the Circuit Court of Monongalia County, West Virginia
on July 8, 1992; and (3) failure to register or provide notice of registration
changes in the Circuit Court of Marion County, West Virginia on June 3, 2005
[Dkt. No. 27-5]. On March 21, 2011, Petitioner was sentenced to life in state
prison [Dkt. No. 27-8 at 3]. Petitioner is currently in custody as a result of
this 2011 conviction.
2 Following the retirement of United States Magistrate Judge James E. Seibert,
the case was assigned to Magistrate Judge James P. Mazzone for further
proceedings.


                                       2
two extensions of time to file objections to the R&R [Dkt. Nos.

36,   39],   and   the   District     Court       granted    Petitioner     leave   to

supplement the record [Dkt. No. 43].                 On October 10, 2018, the

District Court entered an order supplementing the record and

recommitting       the   case    to   the       magistrate    judge   for    further

consideration [Dkt. No. 48].

      On October 31, 2018, Petitioner filed a motion to amend his

petition with four attached pages from the court-approved form

[Dkt. No. 54, 54-1].        The motion to amend was granted on January

30, 2019 [Dkt. No. 62].         On November 15, 2018, the Petitioner filed

objections to the August 24, 2018, R&R [Dkt. No. 57].                     The matter

was then pending before Magistrate Judge Mazzone for a review and

Report and Recommendation pursuant to 28 U.S.C. § 636 and Local

Rule of Prisoner Litigation Procedure (“LR PL P”) 2.

      In the Amended R&R, Judge Mazzone recommends that the Court

grant the Respondent’s Motion for Summary Judgment [Dkt. No. 27].

After the issuance of the January 30, 2019, Amended R&R, the

Petitioner filed a Motion for Extension of Time to File Objections

to the R&R [Dkt. No. 65] which is pending.                      Petitioner filed

objections to the Amended R&R on February 25, 2019 3 [Dkt. No. 66].

      For the reasons stated herein, the Court: rejects the Amended

R&R [Dkt. No. 63]; overrules Petitioner’s objections filed on


3 Petitioner’s February 25, 2019, objections mirror his November 15, 2018,
objections in substance [Dkt. Nos. 57, 66]. Petitioner admits that he failed
to respond to the Motion for Summary Judgment [Dkt. Nos. 57 at 1, 66 at 1].

                                            3
November 15, 2018 [Dkt. No. 57] and on February 25, 2019 [Dkt. No.

66]; denies as moot Respondent’s Motion for Summary Judgment [Dkt.

No. 27]; denies as moot Petitioner’s Motion for Extension of Time

to File Objections to the R&R [Dkt. No. 65]; and denies and

dismisses the § 2254 petition [Dkt. No. 1].

      Upon its independent review of the record, the Court finds

that the factual and procedural history explained in the Amended

R&R [Dkt. No. 63 at 2-11] accurately describes the circumstances

underlying Petitioner’s claims, apart from one omission:                     in

addition to his other multiple post-conviction filings with the

state of West Virginia, and the current federal petition before

this Court, Petitioner filed two previous habeas petitions with

the Northern District of West Virginia: Case No.: 5:15-cv-42 and

Case No.: 3:16-cv-3.

      On April 6, 2015, Case No.: 5:15-cv-42, Petitioner filed his

first federal habeas petition, and raised three grounds for relief 4

[Case No.: 5:15-cv-42, Dkt. No. 1].           On July 20, 2015, after the




4 The grounds raised by Petitioner in the April 6, 2015, petition in Case No.
5:15-cv-42 with this Court include: (1) the conviction and sentence for
Distribution to a Minor of Obscene Matter under W. Va. Code § 61-8A-2 violates
Article III, § 4 of the West Virginia Constitution and Article I, § 10, c. 1 of
the United States Constitution; (2) the legislature created disproportionate
punishments for Petitioner’s conduct predicated on the age of the victim and
enhanced the power of the executive branch to enhance punishment; and (3)
enhancement of a criminal sentence predicated on crimes of violence in a foreign
jurisdiction pursuant to West Virginia’s recidivist’s statute requires the
elements of the of the offense in the foreign state to be equivalent to a
comparable West Virginia felony, and the sentence must have been served in a
penitentiary [Case No.: 5:15-cv-42, Dkt. No. 1].


                                       4
issuance of two orders to show cause, United States District Judge

Frederick P. Stamp, Jr. dismissed the petition for failure to

prosecute pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure, and a Judgment Order was entered the same day 5 [Case

No.: 5:15-cv-42, Dkt. Nos. 20 and 21]. The dismissal order advised

Petitioner of his right to appeal the judgment of the Court, and

advised that he must file a notice of appeal within thirty (30)

days after the date of the entry of the judgment order [Case No.:

5:15-cv-42, Dkt. No. 20].       Petitioner did not appeal.

      On January 6, 2016, Petitioner filed a second federal habeas

petition pursuant to § 2254 in the Northern District of West

Virginia, Case Number 3:16-cv-3.          Petitioner raised four grounds

for relief [Case No.: 3:16-cv-3, Dkt. No. 1], and on January 23,

2017, Magistrate Judge James E. Seibert issued a R&R recommending

the petition be dismissed because Petitioner failed to exhaust his

state remedies as to any claims in the § 2254 petition 6 [Case No.:


5 Petitioner filed a Motion to Alter or Amend Judgment in his first federal

habeas matter [Case No.: 5:15-cv-42, Dkt. No. 24], which was construed as a
motion under Rule 59(e) of the Federal Rules of Civil Procedure and denied by
order entered on August 5, 2015 [Case No.: 5:15-cv-42, Dkt. No. 27].     That
August 5, 2015, Order confirmed that “judgment was entered on July 20, 2015”
[Id. at 5; see Dkt. No. 21]. The Court further stated that “Petitioner’s case
was correctly and properly dismissed for the failure to prosecute.” [Id. at
6].
6 In his second federal habeas corpus petition, Petitioner raised these grounds
for relief: (1) that his plea was entered involuntarily; (2) that W. Va. Code
§ 61-8A-2 does not provide adequate notice of the prohibited conduct; (2) that
his sentence was unlawfully enhanced based on a prior conviction in
Pennsylvania; and (4) that he received ineffective assistance of counsel when
his appellate counsel “failed to challenge the basis for an enhanced sentence”
[Case No.: 3:16-cv-3, Dkt. No. 1].


                                      5
3:16-cv-3, Dkt. No. 32]. Petitioner filed objections to Magistrate

Judge Seibert’s R&R on February 15, 2017 [Case No.: 3:16-cv-35,

Dkt. No. 35].        By order entered on March 16, 2017, Chief United

States District Judge Gina M. Groh adopted the R&R, and dismissed

the petition without prejudice for failure to exhaust 7 [Case No.:

3:16-cv-3, Dkt. No. 41].

                           II.   Standard of Review

        Habeas relief is available under 28 U.S.C. § 2254, as amended

by the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), to state prisoners in “custody in violation of the

Constitution or laws or treaties of the United States.” 8               Habeas

relief under § 2254 is only appropriate when the state court’s

adjudication of the claim either (1) “resulted in a decision that

was contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme Court

of the United States,” 9 or (2) “resulted in a decision that was



7 The Order entered by Chief Judge Groh did not reference the previous federal
petition or the July 20, 2015, Order of Dismissal by Judge Stamp in Case No.:
5:15-cv-42 [Case No.: 3:16-cv-3, Dkt. No. 41].

8 Violations of state law or procedure that do not implicate a specific federal
provision do not warrant habeas review. See Estelle v. McGuire, 502 U.S. 62,
67–68 (1991)(writing that “it is not the province of a federal habeas court to
reexamine state-court determinations on state-law questions” and that “[i]n
conducting habeas review, a federal court is limited to deciding whether a
conviction violated the Constitution, laws, or treaties of the United States”).
“It is axiomatic that federal courts may intervene in the state judicial process
only to correct wrongs of a constitutional dimension.” Wainwright v. Goode,
464 U.S. 78, 83 (1983).
9   This is referred to as the “contrary to” clause.


                                        6
based on an unreasonable determination of the facts in light of

the evidence presented in the State court proceeding.” 10             28 U.S.C.

§ 2254(d)(1)–(2).

        The AEDPA imposes strict limits on the consideration of

“second       or   successive”   habeas    petitions.    Under   28   U.S.C.   §

2244(b)(1), “[a] claim presented in a second or successive habeas

corpus application under section 2254 that was presented in a prior

application shall be dismissed.” A claim presented in a successive

habeas application that was not presented in a prior application

shall be dismissed unless:

        (A)    the applicant shows that the claim relies on a new
               rule of constitutional law, made retroactive to
               cases on collateral review by the Supreme Court,
               that was previously unavailable; or

        (B)    (i) the factual predicate for the claim could not
               have been discovered previously through the
               exercise of due diligence; and

               (ii) the facts underlying the claim, if proven and
               viewed in light of the evidence as a whole, would
               be sufficient to establish by clear and convincing
               evidence that, but for constitutional error, no
               reasonable   factfinder  would   have  found   the
               applicant guilty of the underlying offense.

28 U.S.C. § 2244(b)(2)(A)-(B).            Importantly, “[b]efore a second or

successive application permitted by this section is filed in the

district court, the applicant shall move in the appropriate court

of appeals for an order authorizing the district court to consider




10   This is referred to as the “unreasonable application” clause.

                                          7
the application.”          See 28 U.S.C. § 2244(b)(3)(A).

      Having reviewed the Amended R&R, the record, and the petition

in accordance with applicable law, the Court concludes that the

petition should be summarily dismissed without prejudice, and

without further consideration of the Amended R&R.              The petition in

this matter is successive and the Court cannot consider its merits

without first receiving permission to do so from the appropriate

circuit court of appeals.          28 U.S.C. § 2244(b)(3)(A); In re Vial,

115 F.3d 1192, 1194 (4th Cir. 1997).                  Although the magistrate

judge’s report and recommendation does not address Petitioner’s

2015 federal petition that was dismissed on July 20, 2015, the

issue of successiveness of a habeas petition may be raised by the

Court sua sponte.      See Rodriguez v. Johnson, 104 F.3d 694, 697 n.1

(5th Cir. 1997); Davis v. McFadden, C/A No. 0:14-2662-RMG, 2014 WL

5305931, at *4 (D.S.C. Oct. 15, 2014)(adopting and incorporating

Report and Recommendation).

                                 III. Discussion

      A petition is only second or successive if the original

petition was adjudicated on the merits.               See 28 U.S.C. § 2244(b).

The dismissal of a petition under Federal Rule of Civil Procedure

41(b) for failure to prosecute is an adjudication on the merits,

as   it   is   a   final    judgment   from   which    Petitioner   could   have

appealed.      [Case No.: 5:15-cv-42, Dkt. Nos. 20, 21].            Petitioner

was advised in the dismissal order for Case No.: 5:15-cv-42 of his

                                        8
right to appeal the judgment of the Court but no appeal was

pursued.    As it stands, the Judgment Order entered on July 20,

2015 [Case No.: 5:15-cv-42, Dkt. No. 21] became final as an

adjudication by this Court. 11

       There in no indication that Petitioner sought leave from the

United States Court of Appeals for the Fourth Circuit (“Fourth

Circuit”) to file the § 2254 petition in this matter.                Before the

Petitioner attempts to file another petition in the United States

District Court for the Northern District of West Virginia, he must

seek and obtain leave (i.e., written permission) from the Fourth

Circuit.        See   Gonzalez     v.       Crosby,    545    U.S.   524,    530

(2005)(“[B]efore      the   district    court    may   accept    a   successive

petition for filing, the court of appeals must determine that it

presents a claim not previously raised that is sufficient to meet

§ 2244(b)(2)’s new-rule or actual-innocence provisions.”); see

also    Richardson    v.    Thomas,     930    F.3d    587,   595    (4th   Cir.

2019)(recognizing the primacy of § 2244(b) over Fed. R. Civ. Pro.

60(b) when a district court considers successive habeas requests

by state prisoners alleging violations of federal constitutional

rights); In re Williams, 330 F.3d 277 (4th Cir. 2003).               Petitioner



11 The Court notes that Petitioner’s motion to alter or amend judgment under
Rule 59(e) in Case No.: 5:15-cv-42 could have been construed as an unauthorized
successive petition under 28 U.S.C. § 2244. See Foreman v. Johnson, No. 03-
7522, 107 Fed.Appx. 333, 333-34 (4th Cir. 2004)(per curiam)(refusing to issue
a certificate of authorization under § 2244 where petitioner’s Rule 59(e) motion
was construed by District Court as an unauthorized successive petition).

                                        9
can obtain the forms necessary to seek authorization to file a

second or successive habeas petition from the Clerk’s Office of

the Fourth Circuit Court of Appeals.

     Because Petitioner did not first obtain permission to file

the successive § 2254 petition in Case No.: 1:17-cv-115, this Court

does not have jurisdiction over the current petition.   Richardson,

930 F.3d at 594 (state prisoners are limited to one round of

federal habeas review of their convictions under the two narrow

circumstances prescribed in § 2244(b)); see also United States v.

Winestock, 340 F.3d 200, 205 (4th Cir. 2003)(“In the absence of

pre-filing authorization, the district court lacks jurisdiction to

consider the application….”).

                         IV.    Conclusion

     For the reasons stated, the Court:

  1. REJECTS the Amended Report and Recommendation [Dkt. No. 63];

  2. OVERRULES the Petitioner’s objections filed on November 15,

     2018 [Dkt. No. 57] and on February 25, 2019 [Dkt. No. 66];

  3. DENIES AS MOOT the Motion for Summary Judgment [Dkt. No. 27];

  4. DENIES AS MOOT Petitioner’s Motion for Extension of Time to

     File Objections [Dkt. No. 65];

  5. DENIES AND DISMISSES WITHOUT PREJDICE the petition for writ

     of habeas corpus as successive [Dkt. No. 1]; and

  6. ORDERS THIS MATTER STRICKEN from the docket of this Court.

     It is so ORDERED.

                                 10
     The Clerk is DIRECTED to transmit a copy of this order to the

pro se Petitioner by certified mail, return receipt requested, to

his last known address on the docket sheet.   Pursuant to Federal

Rule of Civil Procedure 58, the Clerk is further DIRECTED to enter

judgment on this matter.



DATED: September 16, 2019


                              /s/ Thomas S. Kleeh
                              THOMAS S. KLEEH
                              UNITED STATES DISTRICT JUDGE




                               11
